Judge Clark
dissenting:
While the evidence is correctly stated in the, majority opinion, it further appears that the defendant was 8.1 years of age and had limited peripheral vision. The evidence relating tó the circumstances of the impact is conflicting. According.to defendant’s version, plaintiff ran across the street from his left and was struck by the left front of his car near the1 center of the street. According to plaintiff’s version, she walked “no'more than three inches from the curb” behind the car' parked .in the driveway and was almost across the driveway when struck. .
We attach some significance to the facts that the westbound lane of the street was more than 13 feet wide; that the 1.968 Ford was about six feet wide; and that the tire marks extending behind the car for 78 feet veered to the right from near the street center to the right side, the car stopping not more than two feet from the curb.
Considering the evidence in the light most favorable, to the plaintiff, it is my opinion that the evidence was sufficient to take the case to the jury on the issue of defendant’s negligence and that it does not establish her contributory negligence as a matter of law. I feel that the directed verdict was improvidently granted.